 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11       MICHAEL EUGENE SCOTT,                             Case No. 1:18-cv-01480-JLT (PC)
12                          Plaintiff,                     ORDER DENYING PLAINTIFF’S
                                                           MOTION FOR EARLY DISCOVERY
13             v.
                                                           (Doc. 6)
14       D. ALBRIGHT, et al.,
15                          Defendants.
16

17            Plaintiff has filed a motion seeking to open discovery and compel deposition via written
18   questions of the named defendants. (Doc. 6.) As stated in the First Informational Order the Court
19   will issue an order opening discovery after this action has been screened, Defendants are served,
20   and answers are filed. (Doc. 20.) This case was transferred to this Court, October 26, 2018, and
21   the Complaint is in line for screening. Thus, Plaintiff’s motion for discovery is premature.1
22            Accordingly, the Court ORDERS, that Plaintiff's motion to compel deposition, filed on
23   July 19, 2018 (Doc. 6) is DENIED without prejudice.
24

25   IT IS SO ORDERED.

26         Dated:    October 30, 2018                                   /s/ Jennifer L. Thurston
27                                                             UNITED STATES MAGISTRATE JUDGE

28
     1
      The questions Plaintiff would like the named defendants to answer, could be served as interrogatories which could
     alleviate the need for depositions.
